Aron Steuer, J.
Petitioner, landlord, installed a new refrigerator at the tenant’s request. This refrigerator replaced a smaller one already installed in the apartment. Petitioner requested a rent increase of $3.50 a month. This represents an amortization of the entire cost of the new refrigerator. Respondent, Rent Administrator, allowed an increase of 50 cents per month, representing amortization of the difference in cost between the old and the new refrigerators. Petitioner protested.
The Rent Administrator is correct in his holding. The increase is sought pursuant to the statutory authority of section 33 of the State Rent and Eviction Regulations. The statute allows a rent increase where there has been a corresponding increase of space, service, furnishings or equipment. If the old refrigerator were replaced there would be no increase *980for the replacement because that would be merely maintaining the existing equipment. The increase in rent is only justified to the extent that the replacement represents a larger or superior piece of equipment.
The motion is denied.